— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered May 29, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant challenges the admissibility of tape recordings made by undercover narcotics officers during the drug sales for which the defendant was arrested. Since, however, the defendant entered a guilty plea prior to any judicial determination with respect to this issue, he is now foreclosed from seeking review of this claim on appeal (see, People v Motley, 69 NY2d 870; People v Fernandez, 67 NY2d 686; People v Fatscher, 140 AD2d 452; People v Lewis, 140 AD2d 630; People v Corti, 88 AD2d 345). Brown, J. P., Lawrence, Hooper and Spatt, JJ., concur.